Citation Nr: 0701738	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-14 039A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Illiana Health Care System in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from November 16, 2004, to November 24, 
2004, at Pekin Hospital.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1999 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Illiana Health Care System in Danville, Illinois (AOJ).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking reimbursement of private medical care 
expenses incurred from November 16, 2004, to November 24, 
2004, at Pekin Hospital.  He contends that VA facilities were 
not feasibly available to provide the medical services which 
he received, and further alleges that he was instructed by a 
VA physician to report to the nearest emergency room after 
discussing his condition over the telephone.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005).   

Initially, the Board notes that the undated document which 
appears to be serving as a statement of the case in this 
matter fails to address the specific facts at issue in this 
matter.  In fact, it appears to discuss the facts concerning 
another case involving an ankle fracture.  Thus, the Board 
believes that the RO should verify whether there is a missing 
statement of the case which needs to be added to this claims 
folder; and if not, the RO should issue a supplemental 
statement of the case addressing all of the evidence received 
herein. See 38 C.F.R. §§ 19.31; 20.1304(c) (2006).

In support of his claim, the veteran testified before the 
Board that he was advised by his VA treating physician at the 
VA Medical Center in Peoria, Illinois, to report to the 
nearest emergency room for medical treatment.  Under the 
circumstances of this case, the Board believes that the 
veteran's treatment records, dated from November 2004 through 
December 2004, should be obtained from the VA Medical Center 
in Peoria, Illinois.

In May 2006, the veteran submitted a letter, dated in March 
2006, from Pekin Hospital noting that his application to the 
Progressive Health Systems Financial Assistance Program had 
"been approved for a 100% discount of the balance."  Under 
these circumstances, the Board believes that the RO should 
contact the veteran, and the pertinent treatment providers, 
to clarify exactly what medical services, if any, he remains 
financially liable for.  See 38 C.F.R. § 17.1002(f) (2006).

In July 2006, the veteran submitted an RO rating decision 
which indicated that he was awarded service connection for 
renal stone and left varicocele, effective from September 19, 
2005.  Upon readjudication of this case, the RO should 
consider the effects of this decision on the veteran's 
pending claim for medical reimbursement.  See 38 U.S.C.A. § 
1728(a) (2006).

Accordingly, the case is hereby remanded for the following 
actions:

1.  Verification of the veteran's 
military service must be associated with 
the claims file. 

2.  A copy of the statement of the case, 
dated April 8, 2005, must be associated 
with the veteran's claims file.  If the 
April 2005 statement of the case cannot 
be associated, a statement documenting 
the reason must be included in the 
veteran's claims folder. 

3. The veteran's treatment records, dated 
from November 2004 through December 2004, 
must be obtained from the VA Medical 
Center in Peoria, Illinois.

4.  When the above actions have been 
completed, the veteran's claim to 
entitlement to payment or reimbursement 
for the cost of private medical treatment 
from November 16, 2004 to November 24, 
2004, must be readjudicated, taking into 
consideration any and all evidence which 
has been added to the record since its 
last adjudicative action, including 
consideration of the veteran having been 
granted service connection for renal 
stone and for left varicocele during the 
course of this appeal.  If the benefit 
sought on appeal remains denied, the 
veteran must be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

